UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1758


CAROL EVERHART,

                  Plaintiff - Appellant,

          v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Charles B. Day, Magistrate Judge.
(8:11-cv-02155-CBD)


Submitted:   May 23, 2014                     Decided:   June 3, 2014


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Everhart, Appellant Pro Se.    Gerard J. Stief, Associate
General Counsel, WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carol Everhart appeals the magistrate judge’s order of

judgment for the Defendant in accordance with the jury’s verdict

in her civil action. ∗        We have reviewed the record and find no

reversible error.       Accordingly, we affirm the magistrate judge’s

order.     See Everhart v. Wash. Metro. Area Transit Auth., No.

8:11-cv-02155-CBD (D. Md. filed May 22, 2013; entered May 24,

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




     ∗
       The parties consented to proceeding before a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2012).



                                     2